IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2014-KA-00340-SCT

MACK ARTHUR KING

v.

STATE OF MISSISSIPPI


DATE OF JUDGMENT:                          02/27/2014
TRIAL JUDGE:                               HON. LEE SORRELS COLEMAN
TRIAL COURT ATTORNEYS:                     RHONDA R. HAYES-ELLIS
                                           STACY L. FERRARO
                                           MERRIDA P. COXWELL, JR.
COURT FROM WHICH APPEALED:                 LOWNDES COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    STACY L. FERRARO
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: JEFFREY A. KLINGFUSS
DISTRICT ATTORNEY:                         FORREST ALLGOOD
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               VACATED AND REMANDED - 06/18/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



       EN BANC.

       LAMAR, JUSTICE, FOR THE COURT:

¶1.    After a federal court declared Mack Arthur King ineligible for the death penalty under

Atkins v. Virginia,1 the Lowndes County Circuit Court sentenced him to life without parole.

King argues on appeal that he should have been sentenced to life. We agree, and we vacate

King’s sentence and remand the case for resentencing.


       1
       Atkins v. Virginia, 536 U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002).
                       FACTS AND PROCEDURAL HISTORY

¶2.    Lelia Patterson was found dead in her home on August 3, 1980. King v. State, 421
So. 2d 1009, 1010 (Miss. 1982). King subsequently was indicted for capital murder in her

death, and he was convicted and sentenced to death in December 1981. Id. at 1018. Since

that time, King has filed numerous appeals seeking relief from his conviction and sentence,

but those are not relevant here.2

¶3.    In 2013, the United States District Court for the Northern District of Mississippi found

that King was intellectually disabled and therefore ineligible for execution. King v. Epps,

2013 WL 1291632, at *1 (N.D. Miss. Mar 26, 2013). The district court vacated King’s death

sentence and gave the State an opportunity to impose a sentence less than death. Id. at **1;

12. The State then filed a Motion to Vacate Sentence of Death and Resentence Petitioner to

Life Without Parole in the Lowndes County Circuit Court.

¶4.    King filed a motion objecting to being sentenced to life without parole. He argued

that the only sentencing options available at the time he committed the crime were death and

life. He argued that the 1994 sentencing amendments which added life without parole as a

sentencing option for capital murder could not properly be applied to him, because they

would violate the ex post facto clauses of the United States and Mississippi Constitutions.




       2
        See King v. State, 421 So. 2d 1009 (Miss. 1982); King v. State, 503 So. 2d 271
(Miss. 1987); King v. Puckett, 1 F.3d 280 (5th Cir. 1993); King v. State, 656 So. 2d 1168
(Miss. 1995); King v. State, 784 So. 2d 884 (Miss. 2001); King v. State, 960 So. 2d 413
(Miss. 2007); King v. State, 23 So. 3d 1067 (Miss. 2009).

                                              2
He also argued that his due-process rights would be violated if the circuit court applied

Mississippi Code Section 99-19-107 to him.3

¶5.    The State responded and argued that Section 99-19-107 would apply to King, as

evidenced by this Court’s decision in Foster v. State, 961 So. 2d 670 (Miss. 2007), and the

Court of Appeals’ decision in Neal v. State, 27 So. 3d 460 (Miss. Ct. App. 2009). The trial

judge agreed with the State and sentenced King to life without parole, stating: “Based on the

authority of the cases of [Neal] and [Foster], the Court finds that the Defendant’s contention

that sentencing him pursuant to [Section 99-19-107] to life in prison without parole does not

constitute a violation of the United States and Mississippi constitution’s [sic] provisions

against ex post facto laws.”

¶6.    King appeals, arguing that he should be resentenced to life with the possibility of

parole for two reasons:

       (1) Mississippi Code Annotated § 99-19-107 does not apply to Mr. King’s case
       because Atkins v. Virginia was not a “wholesale declaration” that the death
       penalty was unconstitutional; and

       (2) Mack Arthur King’s rights under the due process clause of the United
       States Constitution were violated when the trial court resentenced him to life
       without the possibility of parole because it was a retroactive imposition of
       changes caused by judicial interpretation of a criminal statute that were
       “unexpected” and “indefensible.”

¶7.    We find the first issue dispositive, so we do not address King’s due-process argument.



       3
        “In the event the death penalty is held to be unconstitutional by the Mississippi
Supreme Court or the United States Supreme Court, the court having jurisdiction over a
person previously sentenced to death shall cause such person to be brought before the court
and the court shall sentence such person to imprisonment for life, and such person shall not
be eligible for parole.” Miss. Code Ann. § 99-19-107 (Rev. 2007).

                                              3
                                        ANALYSIS

¶8.    This Court reviews questions of law de novo. Bell v. State, 160 So. 3d 188, 189

(Miss. 2015) (citations omitted).

¶9.    King argues that Section 99-19-107’s mandate that a prisoner be sentenced to life

without parole does not apply to him and that, consequently, the only sentencing option

available to the trial judge was life. We agree, per our recent decision in Bell v. State, 160
So. 3d 188 (Miss. 2015). There, Frederick Bell made the exact arguments that King makes

here—that Section 99-19-107 did not apply to him and that a sentence of life without parole

violated his due-process rights. Id. at 189.

¶10.   This Court agreed with Bell that Section 99-19-107 did not apply to him, stating:

       Bell is correct that the Supreme Court’s holding in Atkins was not a wholesale
       declaration that the death penalty was unconstitutional. Rather, Atkins
       prohibited the imposition of death sentences on mentally retarded individuals.
       Thus, an individual sentenced to death who is later determined to be mentally
       retarded pursuant to Atkins should be resentenced, not automatically given a
       sentence of life without parole.
       ...
       We hold that Section 99-19-107 is inapplicable because the death penalty in
       its entirety has not been declared unconstitutional. As to Bell individually,
       however, his sentence of death is unconstitutional because he has been
       determined to be mentally retarded. Section 99-19-107 does not apply when an
       individual’s death sentence is rendered unconstitutional. That section would
       apply if, and only if, the United States Supreme Court or the Mississippi
       Supreme Court rendered a wholesale declaration that the death penalty as a
       sentence to anyone was unconstitutional. That has not happened, and Section
       99-19-107 has never been called into play. With his death sentence being
       unconstitutional, Bell is entitled to a new sentence. Bell’s sentence is vacated,
       and we remand the case to the Circuit Court of Grenada County for Bell to be
       resentenced to life imprisonment.

Id. at 194, 196 (emphasis added).



                                               4
¶11.   This Court acknowledged that it had held otherwise in Foster v. State, 961 So. 2d 670

(Miss. 2007), which is the case relied on by the State and the trial judge below and by the

State on appeal. Bell, 160 So. 3d at 191-95. But, after a thorough analysis, this Court

determined that Section 99-19-107 was ambiguous, and it returned to the interpretation of

Section 99-19-107 previously adopted by this Court in Abram v. State, 606 So. 2d 1015

(Miss. 1992), thereby implicitly overruling Foster. Bell, 160 So. 3d at 193-95.

¶12.   In sum, this Court directly answered the question presented by King in Bell. And, as

in Bell, King must be sentenced to life, because death and life were the only two sentencing

options available at the time King was convicted and sentenced. See id. at 196.

                                     CONCLUSION

¶13.   Because Section 99-19-107 does not apply when an individual’s death sentence is

rendered unconstitutional, King must be resentenced to life, as death and life were the only

two sentencing options available at the time he was convicted and sentenced. King’s

sentence is vacated, and we remand the case to the Lowndes County Circuit Court for King

to be resentenced to life imprisonment.

¶14.   VACATED AND REMANDED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., KITCHENS,
CHANDLER, PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                             5